          Case 1:20-cv-03590-CRC Document 8 Filed 12/11/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 FEDERAL TRADE COMMISSION
 600 Pennsylvania Avenue, N.W.
 Washington, DC 20580

                   Plaintiff,
                                                          Case No. 1:20-cv-03590-CRC
              v.

 FACEBOOK, INC.
 1601 Willow Road
 Menlo Park, CA 94025

                   Defendant.


 ERRATA – CORRECTION TO SIGNATURE PAGE OF PLAINTIFF’S COMPLAINT

       On December 9, 2020, Plaintiff filed its Complaint against Defendant Facebook, Inc. in

the above-captioned matter. The signature page of Plaintiff’s Complaint (page number 53) failed

to identify all counsel representing the Federal Trade Commission in this matter. Plaintiff hereby

submits a corrected copy of the signature page to its Complaint, attached as Exhibit 1 to this filing,

and respectfully asks the Court to substitute it for the previously submitted signature page. Plaintiff

has notified counsel for Defendant of the error and has provided to them a separate copy of the

corrected signature page, and a copy of this filing.



Dated: December 11, 2020                               Respectfully submitted,

                                                       /s/ Daniel Matheson
                                                       DANIEL J. MATHESON (D.C. Bar 502490)
                                                       Attorney for Plaintiff
                                                       Federal Trade Commission



                                                  1
